U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 32 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 33 (Check appropriate box or boxes) STADION INVESTMENT TRUST Exact Name of Registrant as Specified in Charter 1061 Cliff Dawson Road, Watkinsville, Georgia30677 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code:(513) 587-3400 Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) With copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101-2400 It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b); [X] on April 1, 2013 pursuant to paragraph (b); [] 60 days after filing pursuant to paragraph (a)(1); [] on (date) pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); or [] on (date) pursuant to paragraph (a)(2) of rule 485. [stadion logo] Prospectus April 1, 2013 stadion market opportunity fund Class A Shares (ETFAX), CUSIP 85235B814 Class C Shares (ETFCX), CUSIP 85235B798 Class I Shares (ETFOX), CUSIP 85235B780 A series of the Stadion Investment Trust These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS RISK/RETURN SUMMARY INVESTMENT OBJECTIVE 1 FEES AND EXPENSES OF THE FUND 1 PRINCIPAL INVESTMENT STRATEGIES 3 PRINCIPAL RISKS 4 PERFORMANCE SUMMARY 8 MANAGEMENT OF THE FUND 10 PURCHASE AND SALE OF FUND SHARES 10 TAX INFORMATION 10 PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES 10 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS INVESTMENT OBJECTIVE 11 PRINCIPAL INVESTMENT STRATEGIES 11 PRINCIPAL RISKS 12 ADDITIONAL INFORMATION ABOUT THE FUND’S INVESTMENT STRATEGIES AND RISKS 17 MANAGEMENT OF THE FUND INVESTMENT ADVISOR 18 BOARD OF TRUSTEES 19 ADMINISTRATOR AND TRANSFER AGENT 19 DISTRIBUTOR 20 EXPENSES OF THE FUND 20 INVESTING IN THE FUND MINIMUM INVESTMENT 20 CHOOSING A SHARE CLASS 21 CLASS A SHARES 21 CLASS C SHARES 24 CLASS I SHARES 24 DISTRIBUTION OF SHARES 24 PRICING OF SHARES 25 PURCHASING SHARES 26 EXCHANGING SHARES 29 REDEEMING SHARES 30 FREQUENT TRADING POLICIES 33 DISTRIBUTIONS 34 FEDERAL TAXES 34 FINANCIAL HIGHLIGHTS 36 PRIVACY NOTICE 38 ADDITIONAL INFORMATION
